Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-12 are currently under examination, wherein no claim has been amended in applicant’s amendment filed on September 8, 2022. The terminal disclaimer filed by the applicant on September 8, 2022 is acknowledged herein.
Status of Previous Rejections
2.	The previous rejection of claims 1-12 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,377,715 B2 as stated in the Office action dated July 19, 2022 has been withdrawn in light of the terminal disclaimer approved on September 8, 2022. The previous rejections of claim 1-12 under 35 U.S.C. 103 and the previous provisional rejections of claims 1-12 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated July 19, 2022 are maintained as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2002-224881 A) in view of JP (05-050286 A).
	With respect to claims 1-3 and 12, JP (‘881 A) discloses a solder alloy comprising by mass 5% or less Ag, 1.0% or less Cu, 2.0% or less Bi, 0.005-0.05% As and a balance of Sn; and comprising an As-compound layer of a desired thickness from an outmost surface of the solder alloy which would satisfy the As-concentrated layer as claimed (abstract, paragraphs [0008]-[0009]). JP (‘881 A) further suggests that the solder alloy may further comprise a small amount of Ni as desired (e.g. by mass up to about 0.5% which would overlap the claimed Ni content range) (paragraphs [0009] and [0017]). The claimed content ranges of In and Co including 0 do not require the presences of these elements. JP (‘881 A) does not specify the Sb content range as claimed. JP (‘286 A) discloses including by weight 5% or less Sb in a high-temperature solder alloy (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by weight 5% or less Sb in the solder alloy of JP (‘881 A) in order to improve the heat fatigue resistance of the solder alloy as disclosed by JP (‘286 A) (paragraph [0012]). The elemental content ranges of the solder alloy disclosed or suggested by JP (‘881 A) in view of JP (‘286 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. JP (‘881 A) in view of JP (‘286 A) does not specify the As-compound layer thickness in terms of SiO2 as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and JP (‘881 A) in view of JP (‘286 A)’s As-compound layers are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same thickness in terms of SiO2 as claimed would be expected with the claimed and JP (‘881 A) in view of JP (‘286 A)’s As-compound layers. JP (‘881 A) in view of JP (‘286 A) does not have to specify the criteria used to confirm the presence of the As-compound layer wherein S1 is greater than S2 as claimed as long as the As-compound layer of a desired thickness is disclosed by JP (‘881 A) in view of JP (‘286 A) as discussed above. 
	With respect to claims 4-11, JP (‘881 A) discloses a solder ball comprising the solder alloy (paragraphs [0008] and [0014]), a solder joint made of the solder alloy and a circuit board (e.g. an ECU electronic circuit device) comprising an on-board electronic circuit (e.g. an ECU electronic circuit) as claimed (paragraph [0003], [0004] and [0017]) without specifying the solder paste and solder preform as claimed in claims 4 and 6 respectively. However, one of ordinary skill in the art would use the solder alloy disclosed by JP (‘881 A) in the instantly claimed solder paste and solder preform with an expectation of success because these are some of the other well-known applications of a solder alloy.




Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending Application No. 17/604,660 (PG. Pub. 2022/0088723 A1) in view of JP (‘881 A) and further in view of JP (‘286 A).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of the copending Application in view of JP (‘881 A) and further in view of JP (‘286 A) disclose a solder alloy, which is the same or obvious from the claimed solder alloy. claims 1-9 of the copending Application do not specify the composition of the solder alloy as claimed. JP (‘881 A) in view of JP (‘286 A) is further applied for the reason as stated above.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
5.	Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of copending Application No. 17/295,354 (PG Pub. 2022/0088721 A1) in view of JP (‘881 A) and further in view of JP (‘286 A).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the copending application in view of JP (‘881 A) and further in view of JP (‘286 A) and further in view of JP (‘286 A) disclose a solder alloy, which is the same or obvious from the claimed solder alloy. claims 1-9 of the copending Application do not specify the composition of the solder alloy as claimed. JP (‘881 A) in view of JP (‘286 A) is further applied for the reason as stated above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
6.	The applicant’s arguments filed on September 8, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘286 A) does not contain any examples of a solder alloy containing Bi and Sb. In response, the examiner notes that the rejection of the claimed Bi content range has relied on the teachings of JP (‘881 A) rather than those from JP (‘286 A). It is noted that the applicant is arguing against the references individually, whereas, the obvious rejection relies on the combined teachings of JP (‘881 A) in view of JP (‘286 A). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of JP (‘881 A) and JP (‘286 A) with a proper motivation as stated above is proper and therefore maintained. Furthermore, JP (‘286 A) does disclose that the solder alloy may contain Bi as desired (paragraphs [0005] and [0006]).
Second, the applicant argues that neither JP (‘881 A) nor JP (‘286 A) discloses a solder alloy with excellent temperature cycle characteristics. In response, the examiner notes that applicant’s argument is not commensurate in scope with the instant claims. There is no temperature cycle characteristics recited in the instant claims at all. JP (‘881 A) in view of JP (‘286 A) does not have to disclose the characteristics as long as all the claim limitations are met as discussed above. 
Third, the applicant argues that claims 1-9 of copending Application No. 17/604,660 make no mention of Sb and claims 1-5 of copending Application No. 17/295,354 make no mention of Bi. In response, see examiner’s responses to applicant’s arguments above.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


9/13/2022